Citation Nr: 0311816	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  96-49 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right ear 
infection.

2.  Entitlement to service connection for residuals of a 
right thumb injury.

3.  Entitlement to service connection for headaches claimed 
as secondary to anxiety.


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran was in active service from February 1959 to 
February 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In October 1998, the Board remanded 
these claims in order to schedule the veteran for a hearing.  


REMAND

In March 2003, the veteran was twice notified by the RO of 
his scheduled hearing with the undersigned Judge on April 15, 
2003.  On April 15, 2003, the RO received correspondence 
dated on April 4, 2003 from the veteran, which showed he 
requested to have his hearing postponed in order to obtain 
more evidence pertaining to his claims.  

Under 38 C.F.R. § 20.704(c), a request for a change in a 
hearing date may be made at any time up to two weeks prior to 
the scheduled date of the hearing if good cause is shown.  
See 38 C.F.R. § 20.704(c) (2002).  In this case, the veteran 
failed to submit his request for postponement of the 
scheduled hearing within two weeks prior to the date of his 
scheduled hearing.  Under 38 C.F.R. § 20.704(d), if the 
veteran fails to appear for his scheduled hearing and a 
timely request for postponement has not been received and 
granted, the case processed as though the request for a 
hearing was withdrawn.  No further request for a hearing will 
be granted in the same appeal unless the veteran's failure to 
appear for his scheduled hearing was with good cause and the 
cause for the failure to appear was under such circumstances 
that a timely notice of postponement could not have been 
submitted prior to the scheduled hearing date.  See 38 C.F.R. 
§ 20.704(d) (2002).  

The veteran's request for postponement of the scheduled 
hearing in order to obtain more evidence pertaining to his 
claims was with good cause under 38 C.F.R. § 20.704.  In the 
case, the veteran did not provide any evidence as to why he 
was unable to submit a timely request for postponement.  
However, the Board finds that both hearing notification 
letters mailed to the veteran by the RO in March 2003 did not 
specify that he must submit his notice of postponement within 
two weeks prior to the date of the his scheduled April 2003 
hearing.  Therefore, the Board finds that the veteran's 
request for postponement may be granted.   

The Board notes, however, that the veteran has been scheduled 
for hearings before the Board in the current appeal at the RO 
in Los Angeles, California in September 1997, December 1997, 
September 1998, and November 1998, and at the RO in Winston-
Salem, North Carolina in February 2001, October 2002, and 
April 2003.  He has requested postponement of each scheduled 
hearing.  Often the veteran's request for postponement of the 
hearing was received by the RO shortly before the scheduled 
hearing date.  The veteran is hereby notified that any 
further request for postponement of future hearings scheduled 
before the Board at the RO should be received by the RO no 
later than two weeks before the scheduled hearing date.  If 
it is not, the veteran should specify the reason(s) why a 
timely notice of postponement could not have been submitted 
prior to the scheduled hearing date, as well as specifying 
good cause for the request for postponement of the hearing.  
See 38 C.F.R. § 20.704(d).

In instances in which the appellant does not submit a timely 
request for postponement of a hearing, he deprives another 
appellant of an opportunity to be scheduled for a hearing, 
because the hearing date and time reserved for this appellant 
cannot then be filled by another appellant.

The case is REMANDED to the RO for the following action:

The RO should schedule the appellant for 
a Travel Board hearing before a visiting 
Judge of the Board, as requested in his 
correspondence received by the RO in 
April 2003.  See 38 C.F.R. § 20.702(c), 
20.704 (2002).

The purpose of this remand is to comply with the governing 
adjudicative procedures.  The Board intimates no opinion as 
to the ultimate outcome of this case. The appellant need take 
no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




